Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered April 20, 2012, denying the petition to annul a determination of nonparty New York State Division of Human Rights, dated August 24, 2011, which denied petitioner’s complaint of disability discrimination by nonparty Manhattan and Bronx Surface Transit Operating Authority in terminating his employment, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The determination that there was no probable cause to believe that petitioner was subjected to disability-based discrimination was rationally based (see Matter of Pajooh v State Div. of Human Rights, 82 AD3d 609 [1st Dept 2011]; Matter of Allen v Division of Human Rights, 82 AD3d 585 [1st Dept 2011]). Indeed, the record demonstrates that petitioner falsified his time sheets to show that he was working during times when he was absent from the office (see e.g. Costello v St. Francis Hosp., 258 F Supp 2d 144, 155 [ED NY 2003] [“(a)n employee’s falsification of a time sheet can constitute a legitimate, nondiscriminatory reason for terminating an employee”]).
We have considered petitioner’s remaining contentions and find them unavailing.
Concur—Gonzalez, E.J., Mazzarelli, Moskowitz, Renwick and Manzanet-Daniels, JJ.